Citation Nr: 0301294	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1942 and from November 1945 to June 1946.  He 
was a prisoner of war (POW) from April 1942 to September 
1942.  He died in January 1991.  The appellant is the 
surviving spouse of the veteran.

This appeal arose from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which the 
RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

In her March 2002 substantive appeal (VA Form 9) the 
appellant requested the opportunity to present testimony 
at a personal hearing before a traveling member of the 
Board of Veterans' Appeals (Board) at the RO.  In April 
2002, however, she withdrew her hearing request.


FINDINGS OF FACT

1.   The veteran served on active duty during World War 
II.  He was a POW from April 1942 to September 1942.  He 
died in January 1991.  

2.  The competent and probative evidence of record 
supports the conclusion that the veteran did not die of a 
disability related to service, to include his status as a 
POW. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to VA death benefits.  In 
essence, she contends that the veteran's death in 1991 was 
related to his World War II service.  She specifically 
contends that the veteran died due to a POW-related 
disease. 

In the interest of clarity, the Board will initially 
discuss the law which is applicable to this case.  The 
factual background of the case will then be briefly 
reviewed.  Finally, the Board will analyze the appellant's 
claim and render a decision. 

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002)].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See Duty to Assist, 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the appellant's claim was filed in August 1998 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in 
three distinct ways: the standard of review, VA's duty to 
notify the claimant of the evidence required to 
substantiate the claim, and VA's duty to assist the 
claimant in obtaining that evidence.  The Board will now 
address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board notes that in October 1999 and April 2000 rating 
decisions the RO denied the appellant's claim based on the 
later-invalidated well groundedness standard.  In January 
2002, however, the RO re-adjudicated the claim under the 
provisions of the VCAA and denied the claim based on its 
substantive merits.  See VAOPGCPREC 03-01.  Any procedural 
defect with respect to the standard of review has, 
accordingly, been rectified.  The Board will apply the 
current standard in adjudicating the appellant's claim.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard established by the VCAA].

In a letter dated July 16, 1999, the RO informed the 
appellant of the kind of evidence which was needed to 
support her claim.  The appellant was advised: "you must 
submit medical proof showing that the death-causing 
conditions (cardiorespiratory arrest due to essential 
hypertension and senility) were caused or made worse by 
your spouse's military service."  The letter went on to 
explain in detail the kinds of evidence the appellant 
should submit.   

Crucially, in a May 24, 2001, letter the RO informed the 
appellant of the enactment of the VCAA and its 
applicability to her claim.  The appellant was informed of 
the evidence needed to substantiate her claim and the 
relative responsibilities of the appellant and VA with 
respect to furnishing such evidence.  The appellant was 
provided an opportunity to submit evidence in support of 
her claim or to identify such evidence so that the RO 
could obtain the evidence on her behalf.  

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. § 
5103 and Quartuccio in that the RO notified the appellant 
of the evidence necessary to substantiate her claim, and 
the relative responsibility for obtaining that evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law further 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The veteran's service medical records have been obtained, 
as have VA medical records.  The RO asked the appellant to 
submit medical treatment records pertaining to the 
veteran.  None were submitted, although, as described 
below, the appellant submitted statements from N.C.G., 
M.D.  In August 2001 the RO contacted N.C.G., M.D., the 
veteran's treating physician, and requested information 
concerning Dr. N.C.G.'s treatment of the veteran.  Another 
statement was received from Dr. N.C.G. in October 2001; 
treatment records were not enclosed.  The Board finds that 
all identifiable post-service medical records have been 
obtained and are associated with the claims file.  

As previously stated, in a claim for compensation benefits 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA 
determines that such an examination or opinion is 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary if the information and 
evidence of record is not sufficient for VA to make a 
decision on the claim, but: (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).

The appellant contends that the disabilities that caused 
the veteran's death in 1991 were incurred in service, 
including as a POW.  The Board has therefore considered 
whether a medical nexus opinion should be obtained.  
Obviously, and examination of the deceased veteran is not 
possible.  

During the veteran's lifetime he was examined by VA in 
order to determine whether any disability existed which 
was related to his service, including as a POW.  As 
described in greater detail below, the January 1983 VA 
examination contained an opinion as to that matter which 
was negative.  In addition, the available medical 
evidence, with the exception of several reports of N.C.G., 
M.D., is not only negative for any complaints or clinical 
findings pertaining to the claimed POW-related 
disabilities, but show that those disabilities did not 
exist.  

Given the opinion already of record, the Board does not 
believe that another nexus opinion is warranted.  
Moreover, there is an absence of medical evidence, aside 
from the statements of Dr. N.C.G., documenting any 
complaints or clinical findings pertaining to the claimed 
disabilities.  Any current medical opinion regarding a 
nexus between the disabilities causing the veteran's death 
and an in-service injury could not be based on the review 
of contemporaneous, objective medical evidence.  A medical 
opinion that is based on the appellant's reported history 
is of no probative value.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that a 
medical opinion regarding a nexus to service is not 
required prior to considering the substantive merits of 
the appellant's claim.  

The appellant has been accorded ample opportunity to 
present evidence and argument in support of her claim.  
The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's 
claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating her 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In summary, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  No further 
action is necessary to meet the requirements of the VCAA 
and the applicable regulatory changes published to 
implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

Service connection - cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable 
disability.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially to death; that it 
combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2002).

Service connection - in general

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served 90 days or more during a period of 
war and cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 millimeters 
(mm.) or greater; "isolated systolic hypertension" means 
that the systolic blood pressure is predominately 160 mm. 
or greater with a diastolic blood pressure of less than 9 
mm.  Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at 
least three different days.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2002).

Presumptive service connection - prisoners of war

If a veteran was a former prisoner of war and as such was 
interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest 
to a degree of 10 percent or more at any time after 
discharge or release from active service, even though 
there is no record of such disease during service: 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition, pellagra, 
any other nutritional deficiency, psychosis, any of the 
anxiety states, and dysthymic disorder (or depressive 
neurosis).  38 C.F.R.§ 3.309(c) (2002).

Factual background

As noted in the Introduction, the veteran served during 
World War II.  He was a POW from April 1942 to September 
1942.  

Of record is an Affidavit of Philippine Army Personnel 
dated in November 1945.  The veteran reported POW status 
from April to September 1942.  Under item 9, 
"Chronological record of wounds and illnesses incurred 
from 8 December [19]41 to date of return to mil[itary] 
control.  Show all wounds and illnesses incurred," the 
veteran responded "none."  In a November 1945 examination 
report the veteran's blood pressure was recorded as 
108/70, and his cardiovascular system was normal.  The 
only abnormalities noted on the examination report were 
flat feet and varicose veins.

Also of record is the report of a March 1947 physical 
examination which was evidently completed in connection 
with the veteran's separation from the Philippine Army.  
The examination did not disclose any abnormal findings.  
Specifically, the veteran's  cardiovascular system was 
pronounced to be normal and his blood pressure was 120/80.   
No significant medical history was reported.

There is no medical evidence of record until the report of 
a physical examination of the veteran by G.B.G., M.D., 
which was completed in October 1981.  Diagnoses were 
pulmonary tuberculosis, multiple scars due to leg 
injuries, and poor vision.

Also of record is a medical certificate signed by N.C.G., 
M.D., and dated in November 1982.  Diagnoses reported by 
Dr. N.C.G. included beriberi, dysentery, malnutrition, and 
hypertension (blood pressure 180/120), as well as the 
diagnoses reported by Dr. G.B.G.  Dr. N.C.G. appeared to 
attribute the veteran's medical problems to "effects of 
maltreatment, hunger and thirst . . . acquired while in 
service as a POW during the war."

Also of record is the report of a February 1983 VA 
physical examination.  The veteran's POW status was 
specifically noted in the report.  The veteran's blood 
pressure was recorded as 200/130.  X-rays revealed 
infiltrations of the right lung; the left lung was clear.  
Right pulmonary pathology of undetermined origin was 
diagnosed by the examining physician.  The examiner 
specifically stated that there were no residuals of 
beriberi or malnutrition or the existence of any 
nutritional deficiency.  

The veteran died in January 1991 at the age of 73.  The 
cause of death as listed on the death certificate was 
cardiorespiratory arrest due to essential hypertension.  A 
significant condition contributing to death was senility.  
It was noted that the veteran had been attended by a 
public health officer.  The physician signing the death 
certificate indicated that he had not attended the 
deceased veteran.

In connection with her claim of entitlement to VA death 
benefits, the appellant submitted a statement from Dr. 
N.C.G. dated in February 2000 which appeared to describe 
the veteran's condition shortly before his death.  Dr. 
N.C.G.'s diagnoses included congestive heart disease and 
beriberi, as well as peptic ulcers, dysentery, and 
"nervous instability."  Dr. N.C.G. reported that the 
veteran's blood pressure was 90/60.

As noted above, the RO wrote to Dr. N.C.G. in August 2001, 
requesting treatment records of the veteran.  None were 
submitted.  In October 2001, Dr. N.C.G. submitted another 
statement in which he appeared to dispute the findings on 
the death certificate.  In particular, Dr. N.C.G. noted 
that the veteran's blood pressure was 85/60.  Dr. N.C.G. 
gave numerous diagnoses, including cardiovascular disease, 
peptic ulcer disease, amoebic dysentery, beriberi, 
malnutrition, and "nervous instability."

Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.   In essence, she 
appears to contend that the veteran's death is due to 
diseases allegedly contracted in service, specifically POW 
presumptive diseases, which she enumerated in the March 
2002 substantive appeal: "dysentery, malnourished, 
hepatitis, peptic ulcer, dehydration, beriberi, temper 
tantrum" [the Board believes that the latter reference may 
involve an alleged psychiatric condition such as 
depressive neurosis or anxiety state].  The appellant's 
claim is supported by several statements of Dr. N.C.G. 
dating back to 1982 which in essence diagnose the veteran 
with a number of presumptive POW diseases.

The Board observes that the veteran's own claims of 
entitlement to service connection for numerous claimed 
disabilities, to include hypertension, residuals of 
malnutrition, beriberi, and dysentery, were denied in an 
April 30, 1985, Board decision.  The appellant's claim for 
death benefits is, however, considered to be completely 
separate from and not derivative of any previous claim 
made by the veteran, notwithstanding the fact that the 
appellant's theory of entitlement to death benefits 
mirrors the veteran's theory of entitlement to service 
connection.  This case will therefore be adjudicated 
without regard to determinations made during the veteran's 
lifetime.  Cf. Zevalkink v. Brown, 6 Vet. App. 483, 492 
(1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).

The Board's inquiry in this case is hampered somewhat by 
the lack of medical treatment records.  As noted above, 
the RO attempted to obtain such records from the appellant 
and the veteran's treating physician, Dr. N.C.G., but no 
such records were submitted.

As it is, the medical evidence consists of the January 
1991 death certificate; reports of examinations of the 
veteran (military, private, and VA), the last of which was 
the pertinently negative VA examination in 1983; and three 
statements of Dr. N.C.G. dated in 1982, 2000, and 2001, 
which in essence diagnose the veteran with a number of 
diseases which happen to be POW presumptive diseases.

The death certificate does not list any POW presumptive 
disease as causing or contributing to the veterans death.  
Thus, the death certificate does not support the 
appellant's claim.

The death certificate lists the immediate cause of the 
veteran's death as cardiorespiratory arrest due to 
hypertension, with senility listed as a significant 
condition contributing to death.  There is no evidence 
that the veteran's senility was related to his military 
service many decades before his death, and the appellant 
does not appear to so contend.  

Turning to the veteran's hypertension, there is no 
evidence that it is related to his military service.  
Specifically, hypertension was not diagnosed during 
service or within the one year presumptive period after 
service.  Dr. N.C.G. diagnosed hypertension in November 
1982, but he did not relate it to the veteran's service.  
Similarly, the February 1983 VA examination report 
indicates that hypertension existed, but again it was not 
attributed to the veteran's military service.  

The appellant, supported by the statements of Dr. N.C.G., 
discounts the death certificate and instead contends that 
the veteran's death was due to a list of POW related 
diseases allegedly identified by Dr. N.C.G., and no other 
medical professional, to include  beriberi (including 
beriberi heart disease), chronic dysentery, malnutrition, 
and "nervous instability," which the Board will take to 
mean a psychosis, any of the anxiety states, and dysthymic 
disorder within the meaning of 38 C.F.R. § 3.309.  

The Board must determine the credibility and probative 
value of the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), and cases cited therein 
[holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

In his February 2000 and October 2001 statements, Dr. 
N.C.G., despite his 1982 diagnosis of hypertension, 
discounted hypertension as a cause of the veteran's death, 
pointing to a low blood pressure reading shortly before 
the veteran's death.  [Curiously, this reading is reported 
as 90/60 in the February 2000 statement and 85/60 in 
October 2001.]  It is unclear how Dr. N.C.G. could recall 
a precise blood pressure reading [or readings] or for that 
matter numerous other details of the veteran's condition 
over a decade earlier in the absence of retained treatment 
records.

In Cruzada v. Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 
1997), a non-precedential memorandum decision, a judge for 
the Court upheld the Board's determination that a 
physician's certification was not credible.  The 
circumstances in the Cruzada case were strikingly similar 
to those in the case at hand, wherein the physician 
alleged that he had treated the veteran in question for 
many years for the condition that was at issue.  The Court 
noted that the physician had based his diagnosis in that 
case entirely on his recollection of events that occurred 
many years earlier without the benefit of clinical records 
to consult, and yet, in spite of that, he was able to 
recall very specific information (i.e., the exact blood 
pressure reading that he supposedly recorded when 
examining the veteran many years earlier).  The Court held 
that the physician's purported ability to recall that 
level of information under those circumstances was beyond 
what could reasonably be expected and, therefore, was 
speculative and insufficient to serve as a basis for 
service connection.

In Alcaide v. Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 
1997), another non- precedential memorandum decision, 
another judge of the Court affirmed a Board decision in 
which the Board determined that a physician's statements 
were minimally probative because they were based upon the 
doctor's memory of events occurring more than 25 years 
earlier, and there was no clinical evidence to support the 
doctor's opinion.

These cases are single judge memorandum decisions and thus 
have no precedential weight.  The decisions may, however, 
be cited "for any persuasiveness or reasoning [they] 
contain."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992).

The Board believes that this case presents similar 
circumstances and that a similar conclusion is warranted.  
Dr. N.C.G. has provided two recent statements in which he 
goes into great detail concerning the veteran's alleged 
disabilities at the time of his death a decade earlier, to 
include numerous POW presumptive diseases.  Dr. N.C.G. did 
not, however, provide specific treatment records of the 
veteran, despite being specifically requested to do so by 
the RO in its letter dated August 16, 2001.  The Board 
finds it unbelievable that Dr. N.C.G. could have such 
detailed recollections of events which transpired a decade 
earlier.

In short, the Board finds Dr. N.C.G.'s statements to the 
effect that the veteran had various POW related diseases 
to be lacking credibility, and the Board attaches no 
weight of probative value to Dr. N.C.G.'s reports.

The overwhelming weight of the evidence supports the 
proposition that the veteran died due to hypertension and 
senility.  These are the diagnoses recorded in the 
certificate of death.  Although Dr. N.C.G. disputes such 
finding, the Board places no value on his statement.  
There is no medical evidence which indicates that the 
veteran's hypertension existed during service or within 
the statutory one year period after service.  As indicated 
above, his service medical records were pertinently 
normal, and hypertension was first diagnosed decades after 
the veteran left military service. 

The Board additionally notes that the appellant herself 
has indicated that she believes that the veteran died due 
to various POW related diseases.  It is now well-
established, however, that a lay person without medical 
training, such as the appellant, is not competent to opine 
on medical matters such as diagnosis, date of onset, or 
cause of a claimed disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 
3.159(a)(2) ["competent lay evidence" means any evidence 
not requiring specialized education, training or 
experience].

There is no medical evidence, aside from the valueless 
statement of Dr. N.C.G., that the veteran in fact had any 
presumptive POW disease, to include beriberi, beriberi 
heart disease, chronic dysentery, malnutrition, peptic 
ulcer, psychosis, anxiety state, and/or depressive 
neurosis.  In so concluding, the Board places great weight 
of probative value on the veteran's service medical 
records, which are pertinently negative, and in particular 
the opinion of the VA examiner in February 1983 that the 
veteran did not have any disease related to his POW 
status.  That examination was for the precise purpose of 
determining whether such disabilities existed, and was 
rendered after a review of the veteran's medical history, 
including recognition that the veteran had been a POW, and 
a thorough physical examination.  The February 1983 VA 
examiner's opinion in effect served to refute the November 
1982 statement of Dr. N.C.G. that the veteran had several 
POW related diseases, including beriberi, dysentery, and 
residuals of malnutrition.  As discussed by the Board 
above, Dr. N.C.G.'s more recent statements to essentially 
the same effect have been discounted by the Board.

In summary, the Board has concluded that a preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  That is to say, the competent and 
probative evidence of record supports the conclusion that 
the veteran did not die of a disability related to 
service, to include his status as a POW.  The benefit 
sought on appeal is, accordingly, denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

